DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
37 CFR 1.56(c ) states 
(c) Individuals associated with the filing or prosecution of a patent application within the meaning of this section are: 
(1) Each inventor named in the application; 
(2) Each attorney or agent who prepares or prosecutes the application; and 
(3) Every other person who is substantively involved in the preparation or prosecution of the application and who is associated with the inventor, with the assignee or with anyone to whom there is an obligation to assign the application. 
The listing of references in the specification (see page 10, lines 13-23) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The Office acknowledges Applicant’s intended filing of a supplemental IDS, and awaits Applicant’s supplemental IDS to fill the required disclosure requirement set forth in the previous Office Action. 

Response to Amendment
Applicant’s amendment and remarks filed on 2/8/2021 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 7-12 have been amended. 
The objections to the drawings has been withdrawn. 
The objections to the specification have been withdrawn in part, the remaining objections are reiterated below. 
The objections to the claims have been withdrawn; new objections to claims 8 and 10 are set forth below. 
The rejection of claims 7-12 under 35 U.S.C. 112(a) is maintained, in modified form, as set forth below. 
The rejection of claim 10 under 35 U.S.C. 112(b) is maintained, and set forth below again, modified to accommodate Applicant’s amendment. 

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
At one point Applicant’s equations (both in the specification and in claim 10) refer to “optical plane equations” and “m=1,2” (e.g., “where (am, bm, cm, dm) m=1,2 is an optical plane equation“) yet without any explanation for the appearance of “m=1,2”.  
In claim 10 (and in the specification) there appears to be insufficient discussion of which variables are given values in setting up the problem to be solved in claim 10, and which variables are to be solved for. 
It is noted that there is no disclosure of the details of a “space-resection method” aside from reference in the specification to an article (presumably not in English) that has not been supplied in an information disclosure statement.  It is further noted that provision of the article in a subsequent information disclosure statement, without provision of a competent translation of the article, would not satisfy providing details of a space-resection method.  Moreover, such provision would be deemed new matter. 

Specification
The disclosure is objected to because of the following informalities: 
Page 3, line 16: “rotation matrix” appears instead of “a rotation matrix” 
Page 3, line 22: “is the coordinates” appears instead of “are the coordinates” 
Page 3, line 22: “horizontal” appears instead of “a horizontal” 
Page 3, line 23: “rotation matrix and translation matrix” appears instead of “a rotation matrix and a translation matrix” 
Page 5, line 6: “attitude of transmitter” appears instead of “attitudes of the transmitter” 
Page 5, line 13: “inclinometer” appears instead of “the inclinometer” 
Page 5, line 13: “compensating new” appears instead of “compensating the new”
Page 9, line 16: “attitude of transmitter” appears instead of “attitudes of the transmitter”. 
Appropriate correction is required. 

Claim Objections
Claims 8 and 10 are objected to because of the following informalities: 
Claim 8, line 1: “a transmitters” appears instead of “a transmitter” 
Claim 10, final line: “attitude of transmitter” appears instead of “attitudes of the transmitter” 
Claim 10, final line: “>=3” appears instead of “>=3.”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 10, at least fails written description as inventors do not have possession of the claimed invention.  Since claim 10 appears to elucidate the detailed subject matter of how Applicant’s invention would be practiced, and some of the errors in claim 10 (and in the specification’s support for claim 10) preclude its practice, it cannot be said that the inventors have possession of the claimed invention, and thus the claims fail to satisfy the written description requirement. 
By the same token, the claims fail to satisfy the enablement requirement. 
Further exemplary deficiencies in the specification and claims, relevant to possession and enablement of the invention include: 
At one point Applicant’s equations (both in the specification and in claim 10) refer to “optical plane equations” and “m=1,2” (e.g., “where (am, bm, cm, dm) m=1,2 is an optical plane equation“) yet without any explanation for the appearance of “m=1,2” 
In claim 10 (and in the specification) there appears to be insufficient discussion of which variables are given values in setting up the problem to be solved in claim 10, and which variables are to be solved for 
It is noted that there is no disclosure of the details of a “space-resection method” aside from reference in the specification to an article (presumably not in English) that has not been supplied in an information disclosure statement.  It is further noted that provision of the article in a subsequent information disclosure statement, without provision of a competent translation of the article, would not satisfy providing details of a space-resection method.  Moreover, such provision would be deemed new matter. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 is indefinite for at least the following reasons: 
At one point Applicant’s equations (both in the specification and in claim 10) refer to “optical plane equations” and “m=1,2” (e.g., “where (am, bm, cm, dm) m=1,2 is an optical plane equation“) yet without any explanation for the appearance of “m=1,2” 
In claim 10 (and in the specification) there appears to be insufficient discussion of which variables are given values in setting up the problem to be solved in claim 10, and which variables are to be solved for 
It is noted that there is no disclosure of the details of a “space-resection method” aside from reference in the specification to an article (presumably not in English) that has not been supplied in an information disclosure statement.  It is further noted that provision of the article in a subsequent information disclosure statement, without provision of a competent translation of the article, would not satisfy providing details of a space-resection method. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645/DANIEL L MURPHY/                                                    Primary Examiner, Art Unit 3645